Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Verlon Lane Pierce
(OI File Number 4-06-40545-9),

Petitioner
Vv.

The Inspector General
Department of Health and Human Services.

Docket No. C-10-844
Decision No. CR2307
Date: January 10, 2011
DECISION

Petitioner, Verlon Lane Pierce, is excluded from participation in Medicare, Medicaid, and
all other federal health care programs pursuant to sections 1128(a)(1) and (3) of the
Social Security Act (Act) (42 U.S.C. §§ 1320a-7(a)(1) and (3)), effective June 17, 2010.
Petitioner’s exclusion for the minimum period of five years is mandatory pursuant to
section 1128(c)(3)(B) of the Act (42 U.S.C. § 1320a-7(c)(3)(B)). An additional period of
exclusion of seven years, for a total minimum period of exclusion of twelve years,' is not
unreasonable based upon the three aggravating factors established in this case and the
presence of one mitigating factor.

' Pursuant to 42 C.F.R. § 1001.3001, Petitioner may apply for reinstatement only after
the period of exclusion expires. Reinstatement is not automatic upon completion of the
period of exclusion.
I. Background

The Inspector General (I.G.) notified Petitioner by letter dated May 28, 2010, that he was
being excluded from participation in Medicare, Medicaid, and all federal health care
programs for a period of twelve years pursuant to sections 1128(a)(1) and (3) of the Act
based upon his conviction in the United States District Court for the Western District of
Kentucky. The LG. notified Petitioner that his period of exclusion was extended to
twelve years based on the presence of three aggravating factors and one mitigating factor.
1G. Exhibit (I.G. Ex.) 1.

Petitioner timely requested a hearing by letter dated July 12, 2010. The request for
hearing was docketed and assigned to me for hearing and decision on July 27, 2010. On
August 12, 2010, I convened a prehearing conference by telephone, the substance of
which is memorialized in my order dated August 13, 2010. The I.G. filed a motion for
summary judgment and a supporting brief (I.G. Brief) on September 27, 2010, with LG.
Exs. | through 5. On October 31, 2010, Petitioner filed his brief in opposition to the
1.G.’s motion for summary judgment (P. Brief) with Petitioner’s exhibits (P. Exs.) 1
through 4. On December 10, 2010, the I.G. filed a reply brief (I.G. Reply). No
objections have been made to any of the offered exhibits. I.G. exhibits 1 through 5 and
Petitioner’s exhibits | through 4 are admitted as evidence.

II. Discussion
A. Applicable Law

Section 1128(f) of the Act (42 U.S.C. § 1320a-7(f)) provides Petitioner’s rights to a
hearing before an administrative law judge (ALJ) and judicial review of the final action
of the Secretary of the Department of Health and Human Services (the Secretary).

Pursuant to section 1128(a)(1) of the Act, the Secretary must exclude from participation
in any federal health care program any individual convicted under federal or state law of
a criminal offense relating to the delivery of an item or service under Medicare or a state
health care program. Section 1128(a)(3) requires the Secretary to exclude an individual
convicted of a felony “relating to fraud, theft, embezzlement, breach of fiduciary
responsibility, or other financial misconduct” in connection with the delivery of a health
care item or service. 42 C.F.R. § 1001.101(a), (c).

Section 1128(c)(3)(B) of the Act provides that an exclusion imposed under section
1128(a) will be for a period of not less than five years. The Secretary has published
regulations that establish aggravating factors that the I.G. may consider to extend the
period of exclusion beyond the minimum five-year period and mitigating factors that
must be considered if the minimum five-year period is extended. 42 C.F.R.

§ 1001.102(b), (c).
The standard of proof is a preponderance of the evidence, and there may be no collateral
attack of the conviction that is the basis of the exclusion. 42 C.F.R. § 1001.2007(c), (d).
Petitioner bears the burden of proof and the burden of persuasion on any affirmative
defenses or mitigating factors, and the I.G. bears the burden on all other issues. 42
C.F.R. § 1005.15(b).

B. Issue:

The Secretary has by regulation limited my scope of review to two issues:
Whether there is a basis for the imposition of the exclusion; and
Whether the length of the exclusion is unreasonable.

42 C.F.R. § 1001.2007(a)(1).

C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold followed by the pertinent findings of fact and
analysis.

1. Petitioner’s request for hearing was timely, and I have jurisdiction.
2. Summary judgment is appropriate in this case.

There is no dispute that Petitioner timely requested a hearing and that I have jurisdiction.
Pursuant to section 1128(f) of the Act, a person excluded has a right to reasonable notice
and an opportunity for a hearing. The regulations recognize an excluded party’s right to
hearing before an ALJ and the rights of both the excluded party and the I.G. to participate
inahearing. 42 C.F.R. §§ 105.2, 1005.3. Either party may chose to waive appearance at
an oral hearing and to submit only documentary evidence and written argument for my
consideration. 42 C.F.R. § 1005.6(b)(5). Neither party has waived an oral hearing. An
ALJ may also resolve a case, in whole or in part, by summary judgment. 42 C.F.R. §
1005.4(b)(12). Summary judgment is appropriate, and no hearing is required where
either: no disputed issues of material fact exist and the only questions that must be
decided involve application of law to the undisputed facts; or the moving party prevails
as a matter of law, even if all disputed facts are resolved in favor of the party against
whom the motion is made. A party opposing summary judgment must allege facts that, if
true, would refute the facts relied upon by the moving party. See FED. R. CIV. P. 56(c);
Garden City Med. Clinic, DAB No. 1763 (2001); Everett Rehab. and Med. Ctr., DAB
No. 1628, at 3 (1997) (holding in-person hearing required where non-movant shows
material facts are in dispute that require testimony); Thelma Walley, DAB No. 1367

(1992); see also New Millennium CMHC, DAB CR672 (2000); New Life Plus Ctr., DAB
CR700 (2000). The I.G. moved for summary judgment, and I conclude that summary
judgment is appropriate and no oral hearing is necessary.

Petitioner does not dispute the facts that show he was convicted pursuant to his guilty
pleas of criminal offenses that provide a basis for his exclusion pursuant to sections
1128(a)(1) and (3) of the Act. Petitioner does not deny the facts upon which the I.G.
found three aggravating factors and one mitigating factor. Petitioner requests that, if 1
find his exclusion mandatory, I reduce his period of exclusion to five years and declare
that the exclusion began running on June 1, 2009. As discussed hereafter, Petitioner’s
exclusion for five years is mandatory and I have no discretion to either reduce his period
of exclusion as he requests or to declare that the period of exclusion began June 1, 2009.
Accordingly, Petitioner’s arguments must be resolved against him as a matter of law and
summary judgment is appropriate.

3. Petitioner’s exclusion is required by section 1128(a)(1) of the Act.
4. Petitioner’s exclusion is required by section 1128(a)(3) of the Act.

Petitioner concedes that on April 6, 2009, he was convicted pursuant to his guilty pleas,
by the United States District Court for the Western District of Kentucky, of one count of
health care fraud in violation of 18 U.S.C. § 1347; and one count of Selling, Purchasing,
and Trading Prescription Drug Samples in violation of 21 U.S.C. §§ 331(t), 353(c)(1),
and 333(b)(1)(B). Petitioner does not dispute that he was sentenced to home confinement
with electronic monitoring for a period for six months and that he agreed to forfeit
$850,000 to the United States. I.G. Ex. 5, at 1, 2; P. Brief at 2; Request for Hearing.

The gist of the charges to which Petitioner pled guilty is set forth in his plea agreement.
Petitioner agreed in his plea agreement that beginning in 2001 and continuing through
December 2004, he obtained prescription drug samples from physicians and another
pharmacist; he removed the samples from their original packaging; he sold the drugs
through his pharmacy as if the sample drugs had been properly obtained and dispensed;
and he and others submitted claims for the sample drugs to Medicaid and private insurers.
Petitioner admitted that he engaged in a scheme to defraud Medicaid and private health
insurance companies. I.G. Ex. 3, at 2-3.

The IL.G. cites sections 1128(a)(1) and (3) of the Act as the basis for Petitioner’s
mandatory exclusion. The statute provides:

(a) MANDATORY EXCLUSION. — The Secretary shall
exclude the following individuals and entities from
participation in any Federal health care program (as defined
in section 1128B(f)):

(1) Conviction of program-related crimes. — Any individual
or entity that has been convicted of a criminal offense related
to the delivery of an item or service under Title XVIII or
under any State health care program.

ROR

(3) FELONY CONVICTION RELATING TO HEALTH
CARE FRAUD. — Any individual or entity that has been
convicted of an offense which occurred after [August 21,
1996], under Federal or State law, in connection with the
delivery of a health care item or service or with respect to any
act or omission in a health care program (other than those
specifically described in [section 1128(a)(1)]) operated by or
financed in whole or in part by any Federal, State, or local
government agency, of a criminal offense consisting of a
felony relating to fraud, theft, embezzlement, breach of
fiduciary responsibility, or other financial misconduct.

The evidence shows that both provisions are triggered in this case. A federal court
convicted Petitioner of felonies that were committed after August 21, 1996, and the
criminal conduct involved fraud related to the delivery of items to Medicaid eligible
beneficiaries. Accordingly, I conclude that Petitioner’s exclusion is required by sections
1128(a)(1) and (3) of the Act.

5. Pursuant to section 1128(c)(3)(B) of the Act, the minimum period of
exclusion under section 1128(a) is five years.

6. Aggravating factors exist that justify extending the period of
exclusion.

7. The I.G. identified and considered one mitigating factor.
8. Exclusion for twelve years is not unreasonable in this case.

Petitioner argues that the length of his exclusion is unreasonable and he asks that I reduce
the period to five years, with an effective date of June 1, 2009. Request for Hearing at 2;
P. Brief at 1-2. My determination of whether or not the period of exclusion is
unreasonable depends on whether: (1) the LG. has proven that there are aggravating
factors; (2) Petitioner has proven there is a mitigating factor the I.G. failed to consider;
and (3) the period of exclusion is within a reasonable range.
6

a. Three aggravating factors justify lengthening the period of
exclusion beyond the five-year statutory minimum.

The statute mandates a five-year minimum exclusion. Act § 1128(c)(3)(B). The LG.
alleges that three aggravating factors are present in this case that justify an exclusion of
more than five years: (1) Petitioner’s criminal acts caused or were intended to cause
financial loss of $5,000 or more to a government program or one or more entities; (2)
Petitioner’s criminal acts occurred over a period of one year or more; and (3) Petitioner
was sentenced to a period of incarceration. I.G. Ex. 1, at 2. I agree that the evidence
shows that all three aggravating factors are present in this case.

The evidence shows that Petitioner admitted to committing criminal acts that resulted in
financial losses either to state Medicaid or private insurers and he agreed to forfeit his ill-
gotten gain of $850,000. LG. Ex. 3, at 4, 12; LG. Ex. 4; Request for Hearing; and P.
Brief at 2. Petitioner argues that there was no loss to anyone. He argues that the
government and insurers received the medication for which they paid. Petitioner’s logic
is faulty. Petitioner obtained and sold samples and filed claims for the sample
medication. Had the samples of medication been provided to the same beneficiaries at no
charge, Medicaid and the private insurers would have paid nothing for the same
medications. Petitioner also argues that the value of the sample medication was actually
$100,000 not $850,000. I consider Petitioner bound by his plea agreement (I.G. Ex. 3)
and the agreed money judgment and final order of forfeiture (1.G. Ex. 4) to which he
agreed. Thus, the credible loss to the government and private insurers is the forfeiture
amount of $850,000. Furthermore, Petitioner may not collaterally attack and I may not
review his criminal conviction. 42 C.F.R. § 1005.2007(d).

Petitioner does not dispute the other two factors. Petitioner admitted as part of his plea
that his criminal conduct occurred from 2001 through 2004 (I.G. Ex. 3, at 2), more than
one year. Petitioner does not deny that he was sentenced to home confinement with
electronic monitoring for a period of six months (LG. Ex. 5, at 4), which is incarceration
under the regulations. 42 C.F.R. § 1001.2.

Accordingly, I conclude that the I.G. has established three aggravating factors, which
may be considered as grounds for extending the duration of Petitioner’s exclusion.

b. The LG. identified and considered one mitigating factor.

If any of the aggravating factors justify an exclusion of longer than five years, then
mitigating factors may be considered as a basis for reducing the period of exclusion to no
less than five years. 42 C.F.R. § 1001.102(c). The only authorized mitigating factors
that I may consider are listed in 42 C.F.R. § 1001.102(c):
(1) The individual or entity was convicted of 3 or fewer
misdemeanor offenses, and the entire amount of financial loss
(both actual loss and intended loss) to Medicare or any other
Federal, State or local governmental health care program due
to the acts that resulted in the conviction, and similar acts, is
less than $1,500;

(2) The record in the criminal proceedings, including
sentencing documents, demonstrates that the court determined
that the individual had a mental, emotional or physical
condition before or during the commission of the offense that
reduced the individual’s culpability; or

(3) The individual’s or entity’s cooperation with Federal or
State officials resulted in—

(i) Others being convicted or excluded from Medicare,
Medicaid and all other Federal health care programs,

(ii) Additional cases being investigated or reports being
issued by the appropriate law enforcement agency identifying
program vulnerabilities or weaknesses, or

(iii) The imposition against anyone of a civil money
penalty or assessment under part 1003 of this chapter.

Petitioner has the burden to prove that a mitigating factor exists for me to consider that
was not considered by the I.G. 42 C.F.R. § 1005.15(b)(1).

The I.G. considered as a mitigating factor that Petitioner cooperated with law
enforcement. I.G. Ex. 1, at 2. Petitioner does not dispute the existence of the mitigating
actor or that it was properly considered by the LG.

Petitioner argues in his request for hearing and brief, that: other pharmacies and other
pharmacists that have committed similar misconduct have been treated less harshly; his
actions harmed no individual and no government agency lost any money; individuals
received the prescriptions ordered for them; those who paid for the items he provided
paid just what they would if they acquired the medication or item from another
pharmacy; he has paid out most of the money he accumulated in thirty years in business;
and he would like to work as a pharmacist, at least part-time, in his retirement. None of
these arguments are mitigating factors recognized by the regulations and they may not be
considered as a basis for reducing the period of exclusion.

I conclude that there is no mitigating factor not considered by the I.G. that I may consider
to reduce the period of Petitioner’s exclusion. Appellate panels of the Departmental
Appeals Board (the Board) have made clear that the role of the ALJ in cases such as this
is to conduct a “de novo” review as to the facts related to the basis for the exclusion and
the facts related to the existence of aggravating and mitigating factors identified at 42
C.F.R. § 1001.102, and to determine whether the period of exclusion imposed by the I.G.
falls within a reasonable range. Joann Fletcher Cash, DAB No. 1725, n.6 (2000).? The
regulation specifies that I must determine whether the length of exclusion imposed is
“unreasonable” (42 C.F.R. § 1001.2007(a)(1)). The Board has explained that, in
determining whether a period of exclusion is “unreasonable,” I am to consider whether
such period falls “within a reasonable range.” Cash, DAB No. 1725, n.6. The Board
cautions that whether I think the period of exclusion too long or too short is not the issue.
lam not to substitute my judgment for that of the I.G. and may only change the period of
exclusion in limited circumstances. In John (Juan) Urquijo, DAB No. 1735 (2000), the
Board made clear that if the I.G. considers an aggravating factor to extend the period of
exclusion and that factor is not later shown to exist on appeal, or if the I.G. fails to
consider a mitigating factor that is shown to exist, then the ALJ may make a decision as
to the appropriate extension of the period of exclusion beyond the minimum. In Gary
Alan Katz, R.Ph., DAB No. 1842 (2002), the Board suggests that, when it is found that an
aggravating factor considered by the LG. is not proved before the ALJ, then some
downward adjustment of the period of exclusion should be expected absent some
circumstances that indicate no such adjustment is appropriate.

In this case, upon de novo review, I have concluded that a basis for exclusion exists, and
that the evidence establishes the three aggravating factors and one mitigating factor that
the I.G. relied on when imposing the twelve-year exclusion. I conclude that a period of
exclusion of twelve years is within the reasonable range. Accordingly, no basis exists
upon which I might reassess the period of exclusion. Even if I had authority to simply
reassess the period of exclusion in this case, I would be inclined to increase the period
rather than reduce it. The exclusion remedy serves twin congressional purposes: the
protection of federal funds and program beneficiaries from untrustworthy individuals and
the deterrence of health care fraud. S. Rep. No. 109, 100th Cong., 1st Sess. 1-2 (1987),
reprinted in 1987 U.S.C.C.A.N. 682, 686 (‘clear and strong deterrent’); Joann Fletcher
Cash, DAB No. 1725, at 18 (discussing trustworthiness and deterrence). When Congress
added section 1128(a)(3) in 1996, it again focused upon the desired deterrent effect:
“greater deterrence was needed to protect the Medicare program from providers who have
been convicted of health care fraud felonies ....’ H.R. Rep. 496(I), 104th Cong., 2nd
Sess. (1996), reprinted in 1996 U.S.C.C.A.N. 1865, 1886. Petitioner’s arguments before
me clearly show that he does not accept the criminal nature of the conduct for which he
was convicted or that it amounted to fraud. Therefore, a longer period of exclusion may
be necessary to protect the Medicare program and its beneficiaries, to deter Petitioner

> The citation is to the version of the decision of the Board available at
ttp://www.hhs.gov/dab/decisions/dab1725.html. In the original decision released by the
Board and the copy available on Westlaw,™ it is footnote 9 rather than footnote 6.

from future misconduct, and to permit him to demonstrate that he can be a trustworthy
program participant.

Petitioner’s request that the effective date of his exclusion be changed to June 1, 2009,
must be denied as a matter of law. The regulations are specific that exclusions are
effective twenty days from the date of the I.G.’s notice of exclusion. 42 C.F.R.

§ 1001.2002(b). I am bound by the regulations and have no authority to change the
effective date of Petitioner’s exclusion.

Il. Conclusion

For the foregoing reasons, Petitioner is excluded from participation in Medicare,
Medicaid, and all other federal health care programs for a period of twelve years,
effective June 17, 2010.

/s/
Keith W. Sickendick
Administrative Law Judge

